DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 
Status of the Claims
Claims 21-37 are pending in the present application.

Claim Objections
Claim 21 is objected to because of the following informalities:  the parenthesis around “based on the weight of the composition” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalachar et al. (US 4,673,687) and Hartfeldt (US 6,646,000) in view of Cardarelli (US 4,299,613).
Thirumalachar et al. teach a composition for controlling plant diseases wherein the composition comprises a tannate complex of picro ammonium formate (KT-198) or a tannate complex of picro cupric ammonium formate (KT-19827) in an aqueous solution with a minor amount of a surfactant (Abstract; col. 1, ln. 48 to col. 2, ln. 22; col. 3, ln. 14-50; Claims 1-7).  Thirumalachar et al. teach that KT-198 is prepared by combining ammonium formate, water, sodium lauryl sulfate, tannic acid and picric acid (Examples A-1 to A-2); and KT-19827 is prepared by combining tannic acid, water, ammonium formation, copper sulfate, sodium lauryl sulfate and picric acid (Examples B-1 to B-4).  Thirumalachar et al. further teach treating grassy shoots of sugar cane plants, Kentucky blue grass and wheat with their compositions (col. 1, ln. 33; Examples D-7 and D-9).
Hartfeldt teaches that KT-198 and KT-19827 combined with minor amounts of surfactant are effective for controlling bacterial and fungal pathogens in plants (col. 1, ln. 9-11, 28-44), as well as controlling plant pests, increasing plant crop yield, and improving plant health (col. 2, ln. 35-63).  Hartfeldt teaches that KT-198 and KT-19827 carry other substances while being dispersed in many directions within the plant, wherein exemplary 
Regarding instant claims 21 and 26-27, Hartfeldt does not explicitly disclose the concentration of zinc or manganese, or the water-soluble compound of zinc or manganese.  However, Hartfeldt teaches an aqueous solution that is sprayed and also teaches that exemplary micronutrients include manganese and zinc.  Hartfeldt teaches the ability of KT-19827 and KT-198 to penetrate plant cell walls and move among cells in multiple directions may be utilized to introduce substances such as nutrients to the plant, as by spraying or dipping, at standard rates and intervals prescribed by the US EPA label for pesticidal efficiency without doing plant damage (col. 1, ln. 67 to col. 2, ln. 5).
Cardarelli teaches micronutrients essential for plant health and growth, wherein the micronutrients of zinc include zinc sulfate, zinc chloride, zinc chlorate and zinc nitrate, and the micronutrients of manganese include manganese sulfate, manganese chloride and manganese nitrate (col. 6, ln. 49 to col. 7, ln. 3).  Cardarelli teaches that the exact amount will vary depending upon several factors such as the lack of the specific trace nutrient in the soil, the various types of soil, the intake requirement of a particular trace nutrient for a specific plant or crop.  Thus, the actual amount will vary from site to site, depending upon soil characteristics and the plant species involved.  Accordingly, the exact demands for a particular trace nutrient of the present invention will naturally and inherently vary greatly.  As an approximate rule of thumb, the formulation can contain from about 1 percent to about 60 percent by weight of a particular trace nutrient ion, based upon the total weight of the formulation.  A desirable amount is from about 2 percent to 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the in the instant claim to select a water-soluble zinc and manganese, such as the micronutrients taught by Cardarelli, that is suitable for use as a micronutrient and to include it in the compositions according to Thirumalachar et al. and Hartfeldt in an amount that is effective as a micronutrient.  It would have been obvious to include the micronutrients in an amount from about 2% to 50% based upon the total weight of the formulation, wherein the exact amount can be determined based on the lack of the specific trace nutrient in the soil, the various types of soil, the intake requirement of a particular trace nutrient for a specific plant or crop, as reasonably suggested by Cardarelli.  A person having ordinary skill in the art would have been motivated to determine through routine experimentation the proper amount of copper, zinc and manganese micronutrients, within the ranges taught by Thirumalachar et al., Hartfeldt and Cardarelli, to add in the compositions according to Thirumalachar et al. and Hartfeldt in order to provide the essential micronutrients and improve plant health and yield. 
Thirumalachar et al. and Hartfeldt also do not explicitly disclose treating grassy plants prior to onset of panicle initiation, as instantly claimed.  However, Hartfeldt teaches application every four days over a two month period.  Hartfeldt teaches that KT-198 and KT-19827 disperses in many directions within the plant and makes possible for internal dispersal of pesticides and micronutrients resulting in a longer period free of recurring disease due to the ability to activate systemic resistance by the treated plant (col. 5, ln. 21-67).  
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to treat grassy plants prior to onset of panicle initiation in order to increase crop yields of the plants and to provide effective control of bacteria and fungi during the growth of the plant.
Regarding instant claim 22, as discussed above, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to determine through routine experimentation the rate of application for the compositions according to Thirumalachar et al. and Hartfeldt in order to control bacteria and fungi, increase crop yield and improve plant health.  A person having ordinary skill in the art would have been motivated to apply a sufficient amount of the compositions according to Thirumalachar et al. and Hartfeldt in order to improve plant yield and health.
Regarding instant claims 23 and 24, Thirumalachar et al. and Hartfeldt both teach a tannate complex of picro cupric ammonium formate and a surfactant.
Regarding instant claim 25, Thirumalachar et al. teach copper sulfate being used for the formation of KT-19827 (Examples B-1 to B-4).
Regarding instant claim 28, Thirumalachar et al. teach that the surfactant is sodium lauryl sulfate.
Regarding instant claim 29, Thirumalachar et al. and Hartfeldt each teach spraying their compositions onto the plants.
Regarding instant claims 30-32, Thirumalachar et al. and Hartfeldt do not explicitly disclose applying a second application of the composition at a rate of about 200 to about 1200 ml per hectare, as instantly claimed.  However, Hartfeldt teaches that the compositions introduce nutrients into the plants, and increase crop yields, and teaches prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to determine through routine experimentation the rate of application for the compositions according to Thirumalachar et al. and Hartfeldt.  Hartfeldt also teaches that more than one application may be required (col. 3, ln. 65 to col. 4, ln. 3).  Hartfeldt further teaches an example of treating pear trees before, during and after bloom and later in the season as needed (col. 5, ln. 57-61).  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to apply the compositions of Thirumalachar et al. and Hartfeldt to grassy plants in more than one application as needed.
 Regarding instant claims 33 and 37, Thirumalachar et al. teach treating wheat plants.
Regarding instant claims 34-36, Hartfeldt teaches increasing plant crop yield, and improving plant health.  Hartfeldt teaches that KT-19827 enhances the plant’s productivity, such as increasing production of tomatoes, pears, grapes and other fruits and vegetables by 20-30% with several foliar spray applications of KT-19827 (col. 5, ln. 38-42).  Hartfeldt also teaches that the compositions carry nutrients and other materials while being dispersed in many directions (col. 5, ln. 20-37).  Therefore, application of the compositions according to Thirumalachar et al. and Hartfeldt to grassy plants, such as oats, wheat, barley and turf would necessarily increase grain yield and copper and nutrient uptake by the plants.
Response to Arguments
Applicant’s Remarks filed 19 July 2021 have been fully considered but they are not persuasive.  Applicant asserts that none of the cited references disclose the claimed method using the claimed composition, and none of the cited references contain disclosure that would prompt a skilled artisan to apply the claimed composition to a grassy plant.
The examiner respectfully argues that Thirumalachar et al. and Hartfeldt both teach application of KT-19827 and a surfactant to grassy plants.  Hartfeldt teaches that the KT-19827 compositions are suitable for increasing crop yields and improving plant health and that KT-19827 can be of significant nutritive value to the plants.  Therefore, it would have been prima facie obvious to apply the compositions according to Thirumalachar et al. and Hartfeldt to grassy plants in order to increase their yield and improve their health.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 12, 14 and 23-24 of copending Application No. 14/834,623 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The instant application does not explicitly claim controlling bacterial and fungal growth in the plant as recited in the reference application.  However, the instant application and the reference application are applying the same composition with the same amounts of components to plants.  This would inherently control bacterial and fungal growth on the plants being treated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 21-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No. 16/262,486 (reference application) in view of Thirumalachar et al. (US 4,673,687) and Hartfeldt (US 6,646,000).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 21-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No. 16/262,546 (reference application) in view of Thirumalachar et al. (US 4,673,687).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim treating a legume plant and the instant claims do not recite treating a grassy plant.  However, Thirumalachar et al. teach treating wheat plants and legumes with the tannate complex of picro cupric ammonium formate.

Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616